 1   Marc Voisenat (CSB# 170935)
     2329A Eagle Avenue
 2   Alameda, Ca. 94501
     Tel: (510) 263-8664
 3   Fax: (510) 272-9158
 4   Attorney for Debtor-In-Possession
     Benjamin S. Sison
 5

 6

 7

 8                                     United States Bankruptcy Court

 9                                      Northern District of California

10   In re:                                                   Case No.: 19-30881
11
     Benjamin S. Sison                                        Chapter 11
12                   Debtor-In-Possession.                    AMENDED ATTORNEY
                                                              DISCLOSURE STATEMENT
13
                                                              BANKRUPTCY RULE 2016
14

15            I, MARC VOISENAT, declare that:

16   1.       I am an attorney at law licensed to practice before all the courts of this State and this

17   Court. I have made an agreement with the Debtor to represent him in connection with the

18   prosecution of this Chapter 11 case.

19   2.       On September 5, 2019, I was paid $11,500. Of this amount, $9,000 came from the

20   debtor’s funds and $2,500 came from the debtor's sister in law Melinda G. Tolosa. These funds

21   were used to pay the conversion fee of $932 and my initial retainer of $10,568.00.

22   3.       The compensation agreed to be paid to me for professional services rendered in

23   connection with the above-captioned case is my regular hourly rate plus costs and expenses. At

24   this time, my regularly hourly rate is $425.00 per hour.

25   4.       The services to be rendered are all ordinary and necessary legal services in connection




     Case: 19-30881        Doc# 74                    -1- Entered: 12/14/19 11:09:23
                                        Filed: 12/14/19                                        Page 1 of 2
     with representing the debtors in their Chapter 11 case.
 1
     5.     I have not shared nor agreed to share my compensation with anyone.
 2
            I declare under penalty of perjury that the foregoing is true and correct.
 3
            Executed on December 13, 2019 at Alameda, California.
 4

 5
                                                                          /s/ Marc Voisenat
 6
                                                                             Marc Voisenat Attorney for
 7                                                                                Debtor-In-Possession

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case: 19-30881      Doc# 74                    -2- Entered: 12/14/19 11:09:23
                                      Filed: 12/14/19                                     Page 2 of 2
